Citation Nr: 1525027	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the reduction of the rating for right knee instability from 10 percent to noncompensable, effective May 1, 2012, was proper.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss, and if so, whether that claim should be granted.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of the low back.  

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to a rating higher than 10 percent for left knee chondromalacia patella.

6.  Entitlement to a rating higher than 10 percent for right knee patellofemoral syndrome.


7.  Entitlement to a rating higher than 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  


The application to reopen the claim for service connection for a back disability, the claims for service connection for a neck disorder and hearing loss, and the claims for increased ratings for right and left knee disabilities, are addressed in the REMAND portion   of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The proposed reduction in rating for right knee instability was not supported by the evidence contained in the record because that evidence did not contain findings sufficient to show the disability had improved.

2.  An August 1986 rating decision denied the claim for service connection for a bilateral hearing loss disability; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

3.  The additional evidence presented since the August 1986 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-connected right knee instability from 10 to noncompensable as of May 1, 2012 was not proper and restoration of the 10 percent evaluation is therefore warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2014).

2.  The August 1986 rating decision that denied the claim of service connection    for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

3.  New and material evidence has been presented, and the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction in rating for right knee instability

The Board notes that in addition to seeking restoration of his reduced rating, the Veteran also seeks increased ratings for his left and right knee disabilities.  The Board will address the claims for higher rating in the Remand portion of the decision below.  

At the outset of its discussion, the Board recognizes that the Veteran's 10 percent rating was in effect from November 18, 2009 to August May 1, 2012, a period of less than five years.  As such, the specific protocols for reducing protected ratings are inapplicable to his claim.  See 38 C.F.R. § 3.344(a), (b) (directing that only evidence of sustained material improvement under the ordinary conditions of life,  as shown by full and complete examinations, can justify a reduction of a disability rating that has been in effect for five or more years); see also Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

Instead, the Veteran's claim is governed by 38 C.F.R. § 3.344(c), which applies to disabilities that are likely to improve (i.e., those with ratings in effect for five years or less).  In such instances, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, before implementing such a reduction, it is still necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in the service-connected disability has actually occurred and that such improvement actually reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the AOJ at the time the reduction was effectuated, although post-reduction evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such ex post facto evidence may not be used to justify an improper reduction.

As discussed below, the Board is restoring the Veteran's 10 percent rating for    right knee instability.  Thus, there is no need to discuss whether the procedural requirements for this reduction were met.  Therefore, the next question to be addressed is whether, given the available evidence, the reduction was warranted.   In any rating reduction case, not only must it be determined that an improvement   in disability has actually occurred, but also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Based on a review of the evidence of record, the Board finds that the reduction in the evaluation for right knee instability under Diagnostic Code 5257 was improper.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation         or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Turning to the evidence, on VA examination in January 2010 the examiner noted  no knee instability.  However, there was tenderness, weakness, stiffness, pain and giving way of the right knee.  It was on the Veteran's report of giving way of the right knee that the April 2010 rating decision awarded the 10 percent rating under Diagnostic Code 5257.  

A VA examiner in October 2011 determined that there was no recurrent subluxation or lateral instability of the right knee, but noted the Veteran's reports of falling due to his knees.  Additionally, the Veteran testified during his hearing that his right knee would give way about every two to three months and he required the constant use    of a brace, and that this condition was present throughout the appeal period.  This testimony is consistent with the Veteran's reports of right knee instability during his 2010 VA examination.  The Board acknowledges that the RO relied on the October 2011 examiner's finding that there was no recurrent subluxation or lateral instability of the right knee to reduce the rating; however, no finding of recurrent subluxation  or lateral instability of the right knee was made in the April 2010 rating decision assigning the 10 percent rating.  In other words, the basis of the initial rating assigned was the Veteran's subjective reports, and he continues to subjective symptoms of giving way.  As the reduction was based on improvement rather than clear and unmistakable error, and improvement has not been shown, the reduction cannot stand.

Thus, affording the benefit of the doubt to the Veteran, the Board finds that the Veteran's right knee instability has not improved from the initial award and the rating reduction was not proper.  Accordingly, the 10 percent rating under Diagnostic Code 5257 for right knee instability is restored.

New and Material Evidence

In August 1986, the RO denied service connection for hearing loss because the medical evidence failed to show a hearing loss disability for VA purposes.  At the time of the rating decision, the evidence of record consisted of service treatment records and treatment records, post-service VA treatment records and a June 1986 VA examination report.  Also of record was the Veteran's DD Form 214 which listed his military occupational specialty as safety specialist and air passenger specialist, for 2 years 11 months.  

The Veteran was notified of the decision and of his procedural rights by letter in September 1986.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the August 1986 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).



New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last  prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran submitted a request to reopen his claim in January 2011.

The evidence received since the August 1986 rating decision includes a May 2013 private audiogram report that includes charted audiogram results that appear to show bilateral hearing loss for VA purposes at 38 C.F.R. § 3.385.  Also of record are the Veteran's May 2015 testimony and statements describing exposure to excessive noise from jet engine, without use of hearing protection, during the performance of his duties as an air passenger specialist in service.  This evidence is new, as it was not part of the record at the time of the August 1986 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides evidence of a hearing loss disability.  Therefore, the evidence is new and material, and the claim is reopened.


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 10 percent rating for service-connected right knee instability is restored, effective the date of the reduction.
 
As new and material evidence has been presented, the claim for service connection for hearing loss is reopened, and to this extent only the appeal is granted.



REMAND

Having reopened the claim for service connection for hearing loss, the Board finds that additional development is necessary before further appellate review on the merits.  In light of the Veteran's assertions of in-service noise exposure, which       are consistent with the circumstances of his service and private medical evidence that suggests bilateral hearing loss is present, the Board finds that a VA audiological examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. (2006).  

During his May 2014 videoconference hearing, the Veteran identified outstanding medical records.  Reportedly his hearing was evaluated at the VA Medical Center (VAMC) in Topeka, Kansas, where he was fitted with hearing aids in 2013.  

Pertaining to the claims for service connection for back and neck disabilities as secondary to the service-connected knee disability, the Veteran claims that giving way of his knee caused him to fall and injure his neck and back.  At the May 2014 hearing, the Veteran reported having been treated for his back during one of these incidents at the Dallas VAMC sometime between November and December 1996.  He also reported being treated for his back and neck at Huntsville Hospital in Alabama, following injuries incurred from falls caused by his knee giving way.  Treatment rendered at that time was associated with Workers' Compensation  claim.  On remand, attempts to obtain these records should be made.

The Veteran's last VA examination to evaluate the claims for an increased rating   for his service-connected bilateral knee disabilities was in October 2011.  During his May 2015 hearing, the Veteran alleged a worsening of symptoms.  Accordingly, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization forms with the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his knees, back, neck and hearing loss.  After securing any necessary release, to include from Sportsmed Orthopaedic Surgery and Spine Center and Huntsville Hospital, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  Obtain relevant treatment records for treatment received at VA Medical Centers, to include VA treatment records from the VAMC Birmingham from October 2011; Topeka VAMC, including 2013 audiology treatment notes; and Dallas VAMC for treatment rendered in 1996 and 1997.  All efforts to obtain such records should be documented in the claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  After obtaining the necessary release from the  Veteran, the AOJ should contact the appropriate Workers' Compensation agency and request copies of all records pertaining to the Veteran.  Any negative search result is to be noted in the record and communicated to the Veteran.  

4.  Thereafter, schedule the Veteran for a VA audiology examination to determine whether any current hearing loss found to be present is possibly related to service.   The claims folder must reviewed in conjunction with     the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that current hearing loss arose in service or is related to any incident of service, to include exposure to excessive noise from jet engines.  The examiner must explain his/her reasoning for the conclusion reached, to include the significance of separation audiological examination findings in determining the relationship between current hearing loss and service.

5.  Schedule the Veteran for a VA knee examination        to address the current severity of his bilateral knee disabilities.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted and  the results reported, to include stability testing, range of motion and the degree at which pain begins.

6.  After completion of the above development and 
any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


